     Case 2:19-cv-09557-JAK-RAO Document 37 Filed 07/02/20 Page 1 of 3 Page ID #:363


 1    Claire E. Cochran
      claire@clairecochranlegal.com
 2    Kimberly Cole
 3    kim@clairecochranlegal.com
      THE LAW OFFICES OF CLAIRE COCHRAN
 4    100 Pine Street, Suite 1250
      San Francisco, California 94111
 5    Telephone: (415) 580-6019
 6    Attorneys for Plaintiff
      NADINE JARRARD
 7
 8    Mark R. Attwood (SBN 122992)
      Mark.Attwood@jacksonlewis.com
 9    Jessica C. Gregg (SBN 276543)
      Jessica. Gregg@jacksonlewis.com
10    JACKSON LEWIS P.C.
      725 South Figueroa Street, Suite 2500
11    Los Angeles, California 90017-5408
      Telephone: (213) 689-0404
12    Facsimile: (213) 689-0430
13    Attorneys for Defendant
      G/O MEDIA, INC.
14
15                                THE UNITED STATES DISTRICT COURT
16                                CENTRAL DISTRICT OF CALIFORNIA
17
18    NADINE JARRARD, an individual,             CASE NO.: 2:19-cv-09557-JAK-RAO
19                   Plaintiff,
                                                 POST MEDIATION JOINT STATUS
20           vs.                                 REPORT
21    G/O MEDIA, INC., and DOES 1 through        Complaint Filed: September 16, 2019
      50, Inclusive,                             FAC Filed: October 18, 2019
22
                     Defendants.
23
24
25
26
27
28

       Case No: 2:19-cv-09557-JAK-RAo            1       POST MEDIATION JOINT STATUS REPORT
     Case 2:19-cv-09557-JAK-RAO Document 37 Filed 07/02/20 Page 2 of 3 Page ID #:364


 1
 2           Pursuant to the Court’s Orders of March 2, 2020 and June 16, 2020 [Dkt. 35, 36],
 3    Plaintiff Nadine Jarrard and Defendant G/O Media, Inc. hereby submit this Joint Status
 4    Report Regarding Settlement. The parties conducted mediation of this matter before
 5    Michael Loeb on July 2, 2020. The parties were unable to reach a resolution. Mr. Loeb
 6    proposed a further mediation be held after completion of further pertinent discovery.
 7
 8
 9
10
11                                          Respectfully submitted,
12    Dated: __July 2, 2020_                THE LAW OFFICES OF CLAIRE COCHRAN
13
14
15                                          By:    _______________________________
                                                   Claire E. Cochran
16
                                                   Kimberly Cole
17
18    Dated: ___July 2, 2020_____           JACKSON LEWIS P.C.
19
20                                          By:    /s/Jessica C. Gregg
                                                   Mark R. Attwood
21                                                 Jessica C. Gregg
22
                                                   Attorneys for Defendant
23                                                 G/O MEDIA, INC.
24
25
26
27
28

       Case No: 2:19-cv-09557-JAK-RAo             2         POST MEDIATION JOINT STATUS REPORT
     Case 2:19-cv-09557-JAK-RAO Document 37 Filed 07/02/20 Page 3 of 3 Page ID #:365


 1
 2
 3
 4
 5
                                        SIGNATURE CERTIFICATION
 6
             Pursuant to Section 2(f)(4) of the Electronic Filing Administrative Policies and
 7
      Procedures Manual, I hereby certify that the content of this document is acceptable to THE
 8
      LAW OFFICES OF CLAIRE COCHRAN, counsel for Plaintiff NADINE JARRARD and
 9
      that I have obtained Claire Cochran’s authorization to affix her electronic signature to this
10
      document.
11
12
      DATED: June 4, 2020                        JACKSON LEWIS P.C.
13
14
15                                         By:   /s/ Mark R. Attwood
                                                 Mark R. Attwood
16                                               Jessica C. Gregg
17                                               Attorneys for Defendant
                                                 G/O MEDIA, INC.
18
19
20
21
22
23
24
25
26
27
28

       Case No: 2:19-cv-09557-JAK-RAo                 3        POST MEDIATION JOINT STATUS REPORT
